     Case 1:13-cr-00085-NONE-BAM Document 252 Filed 11/23/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        No. 1:13-cr-00085-NONE
12                       Plaintiff,
13           v.                                        ORDER REFERRING MOTION FOR
                                                       COMPASSIONATE RELEASE TO THE
14    DANNY RICHARD EDWIN BROWN,                       FEDERAL DEFENDER’S OFFICE
15                       Defendant.                    (Doc. No. 249)
16

17

18           On September 16, 2019, defendant Danny Richard Edwin Brown was sentenced in this

19    action after violating the terms of his supervised release. (Doc. No. 247.) On November 13,

20    2020, defendant filed a pro se motion for compassionate release pursuant to the First Step Act and

21    18 U.S.C. § 3582(c)(1)(A). (Doc. No. 249.)

22           Pursuant to General Order No. 595, the Federal Defender’s Office (“FDO”) is appointed

23    to represent defendant in connection with the motion for compassionate release. The FDO shall

24    have 60 days from the date of this order to file a supplement to defendant’s pro se motion or to

25    notify the court and the government it does not intend to file a supplement. Thereafter, absent

26    further order from the court amending the deadlines, the government shall have 30 days from the

27    date of the FDO’s filing to file an opposition to defendant’s motion. Any reply shall be filed

28    within fifteen days of the filing of any opposition by the government.
                                                       1
     Case 1:13-cr-00085-NONE-BAM Document 252 Filed 11/23/20 Page 2 of 2


 1           The Clerk of the Court is directed to include Assistant Federal Defenders Ann McClintock

 2    (Ann_McClintock@fd.org) and Carolyn Wiggin (Carolyn_Wiggin@fd.org) in the CM/ECF’s

 3    Notice of Electronic Filing in this action.

 4
      IT IS SO ORDERED.
 5

 6       Dated:     November 23, 2020
                                                        UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
